DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 03/19/2021.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on March 19, 2021 does not claim any priority.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 27 October 2021.
Examiner’s Note
Examiner has cited a foreign reference by Dong et al. (CN 108989026A). There are three copies of English translation provided. The citations pages and lines are provided from Google translation copy. The drawing figures are provided from Proquest translation. There is an image copy provided from PE2E.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 108989026A, hereinafter “Dong”), and further in view of Lotspiech et al. (US PGPUB. # US 2008/0192939, hereinafter “Lotspiech”).

Referring to Claims 1, 8 and 15:
Regarding Claim 1, Dong teaches,
One or more non-transitory machine-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
generating a tree data structure comprising a plurality of leaf nodes representing a plurality of subscribers in a publish-subscribe network that uses attribute-based encryption (ABE), (Fig. 5, Page-5, Line-19, “Fig. 5 is that the KEK tree in step of the present invention (G) generates exemplary diagram”, Claim 1, “The attribute set that trust authority is provided according to subscriber is sent to subscriber after generating private key and attribute key”, Page-3, Line-58, Page-4, Lines 1-3, “Each leaf node of access tree corresponds to some attribute, is denoted as att (x), and the father node of node x is indicated with parent (x)；Each leaf node possesses unique serial number, is numbered with index (x), and meets 1≤index (x)≤numx”, i.e. tree data structure is generated having leaf nodes representing subscribers. Each subscriber has attribute key indicates that the subscriber uses attribute based encryption)  a plurality of subtrees of the tree data structure representing respective subsets of the plurality of subscribers having different likelihoods of ABE key revocation; (Fig. 5, Abstract, “The invention realizes the attribute of fine-grained revocation in revocation process”, Page-3, Lines-28-32, “by authorizing to oneself User distributes a KEK binary tree, realizes the instant revocation of attribute, these keys are safeguarded by Cloud Server”, Page-6, Lines-30-39, “And the concept of attribute group is introduced, each attribute group needs to establish the binary tree of attribute (such as Fig. 5 is the binary tree of an attribute group for possessing attribute x, each leaf node and a user-association) so that cloud service Device controls the update of group cipher using attribute group, so that the revocation of subscriber and its attribute is controlled, if attribute group has variation, Cloud Server only needs to update the attribute group being affected by this, and others do not have to update”)
generating a plurality of ABE keys associated with a plurality of edges in the tree data structure; (Fig. 5, Abstract, “subscriber and issuer private key generation and subscriber attribute key generation”, Page 3, Lines 41-45, “(B) subscriber and publisher's private key and Subscriber Properties' key generate The attribute set that trust authority is provided according to subscriber is sent to subscriber after generating private key and attribute key”, Claim 1, “B) subscriber and issuer private key and subscriber attribute key to generate trusted authority generates private key and attribute key according to the subscriber providing the attribute set is sent to the subscriber”, i.e. plurality of ABE keys are generated for the subscriber (edges in the tree data structure).
 assigning the plurality of ABE keys to the plurality of leaf nodes, each respective leaf node in the plurality of leaf nodes being assigned a subset of the plurality of ABE keys associated with a subset of the plurality of edges that forms a path from a root node of the tree data structure to the respective leaf node; (Page 3, Lines 41-45, Page-4, Lines 29-36, “generating a KEK is the subscriber in the subscriber set, firstly the cloud server using the attribute group list for each attribute group generating a KEK binary tree, wherein each leaf node of the binary tree is corresponding to one subscriber attribute group”, Page-5, Line-19, “Fig. 5 is that the KEK tree in step of the present invention (G) generates exemplary diagram”, i.e. plurality of ABE keys are assigned).
Dong does not teach explicitly,
based at least on a revocation record that indicates one or more revoked subscribers in the plurality of subscribers, determining a minimal subset of the plurality of ABE keys that covers all non-revoked subscribers in the plurality of subscribers; and
encrypting a payload using an encryption policy requiring at least one ABE key in the minimal subset of the plurality of ABE keys, to obtain a ciphertext that is not accessible to the one or more revoked subscribers.
However, Lotspiech teaches,
based at least on a revocation record that indicates one or more revoked subscribers in the plurality of subscribers, determining a minimal subset of the plurality of ABE keys that covers all non-revoked subscribers in the plurality of subscribers; (Abstract, “When a set of revoked receivers is identified, the revoked receivers define a relatively small cover of the non-revoked receivers by disjoint subsets”, ¶17, Fig. 2, ¶50, “non-revoked receivers are partitioned into disjoint subsets S.sub.i1, . . . S.sub.im at block 24 using a tree. The subsets are sometimes referred to herein as "subtrees", with the first method explicitly considering subtrees and the second method regarding subtrees as being of the form "a first subtree minus a second subtree entirely contained in the first". Each subset S.sub.i1, . . . , S.sub.im is associated with a respective subset key L.sub.i1, . . . , L.sub.im. While any data tree-like structure is contemplated herein, for disclosure purposes it is assumed that the tree is a full binary tree”,  i.e. keys are determined for subset of non-revoked subscribers) and
encrypting a payload using an encryption policy requiring at least one ABE key in the minimal subset of the plurality of ABE keys, to obtain a ciphertext that is not accessible to the one or more revoked subscribers. (Fig. 2(26), ¶50, ¶57, “each non-revoked receiver u finds a subset identifier i.sub.j in the ciphertext such that it belongs to the subset S.sub.ij. As disclosed further below, if the receiver is in the revoked set R, the result of block 28 will be null. Next, at block 30 the receiver extracts the subset key L.sub.ij corresponding to the subset S.sub.ij using its private information I.sub.u. Using the subset key, the session key K is determined at block 32, and then the message decrypted at block 34 using the session key K.”, Fig. 5, ¶60, i.e. ciphertext is only accessible to non-revoked subset or subtree of subscribers which indicates that the ciphertext is not accessible by the revoked subscribers).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Lotspiech with the invention of Dong.
Dong teaches, generating a binary tree data structure representing plurality of leaf nodes as subscriber and assigning attribute-based key to the subscriber. Lotspiech teaches, determining non-revoked subscribers and providing encrypted data that is not accessible by the revoked subscribers. Therefore, it would have been obvious to have determining non-revoked subscribers and providing encrypted data that is not accessible by the revoked subscribers of Lotspiech with generating a binary tree data structure representing plurality of leaf nodes as subscriber and assigning attribute-based key to the subscriber of Dong to reduce decryption operations by a receiver, to optimize performance. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Lotspiech provides non-transitory computer readable medium in paragraph 45.

Regarding Claim 8, it is a device Claim of above non-transitory machine-readable media claim and therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above.
In addition Lotspiech discloses a computer having a processor and memory. (Fig. 1, ¶43-¶44).

Regarding Claim 15, it is a method Claim of above non-transitory machine-readable media claim and therefore Claim 15 is rejected with the same rationale as applied against Claim 1 above.

Claims 2-4, 9-11 and 16-18 – Objected
Claims 2-4, 9-11 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dong discloses, generating a tress structure having plurality of sub trees data structure. Each subtree represents subscribers. (Fig. 5). The attribute-based encryption is expansion of identity-based encryption (Identity-Based Encryption) based on the encryption attribute (Attribute-Based Encryption, ABE). In the ABE: encrypted file set identified by one attribute, comprising n attributes and each attribute by a character string meaningful to describe (such as name of certain university or institution and document level); the private key of the user is also identified one attribute set, comprising m attributes, each attribute for a meaningful character string to describe, when decrypting, the scheme will automatically set intersection set of the private attribute and text attribute, if the attribute of the intersection number greater than or equal to a threshold t, it can be decoded successfully. for example, encrypted file corresponding to the attribute set is S = (XX University, Computer Technology, teachers), the threshold is set to 2. teachers have the attribute set is S1 = (XX University, teachers), with | S1 | = | (XX University, teachers) | =2, then the teacher can decrypt the document, student B has the attribute set is S 2 = (XX University, students), with| S0 | = | (XX University) | = 1<2, then the student cannot decrypt the document, the student has the attribute set is S3 = (computer college, the students), then | S3 S | = | (computer College) | = 1< 2, then the student will not can decrypt the document. (Page-6, Lines-11-23).  Generating a KEK is the subscriber in the subscriber set, firstly the cloud server using the attribute group list for each attribute group generating a KEK binary tree, wherein each leaf node of the binary tree is corresponding to one subscriber attribute group. (Page-4, Lines 29-36).
Lotspiech teaches, referring FIGS. 8 and 9, the subset difference method regards subsets as being the difference between a larger subset A and a smaller subset B that is entirely contained in A. Accordingly, as shown a larger subtree is rooted at node v.sub.i and a smaller subtree is rooted at node v.sub.j that descends from v.sub.i. The resulting subset S.sub.ij consists of all the leaves "yes" under v.sub.i except for those leaves labelled "no" (and colored more darkly than the leaves labelled "yes") under v.sub.j. FIG. 9 illustrates this, with the subset v.sub.i,j being represented by the area within the larger triangle and outside the smaller triangle. When it is desired to send a message and revoke the ability of some receivers from decrypting the message in the subset difference method, the above-described structure is used as shown in FIG. 10. Commencing at block 52, a spanning tree is discovered that is defined by the leaves in R, the set of revoked receivers. The spanning tree is the minimal subtree of the full binary tree that connects the "revoked" leaves, and it can be a Steiner tree. Proceeding to block 54, a cover tree T is initialized as the spanning tree. An iterative loop then begins wherein nodes are removed from the cover tree and subtrees are added to the cover until the cover tree T has at most one node. The output defines the cover for the non-revoked receivers. More specifically, moving from block 54 to block 56, leaves v.sub.i and v.sub.j are found in the cover tree T such that their least common ancestor v contains no other leaves in T. At decision diamond 57 it is determined whether only one leaf exists in the cover tree T. If more than a single leaf exists, the logic moves to block 58 to find nodes v.sub.1, v.sub.k in v such that v.sub.i descends from v.sub.1 and v.sub.j descends from v.sub.k and such that v.sub.1, v.sub.k are children of v (i.e., are direct descendants of v without any intervening nodes between v and v.sub.1, v.sub.k). In contrast, when only a single leaf exists in T, the logic moves from decision diamond 57 to block 60 to set v.sub.i=v.sub.j=sole remaining leaf, place v at the root of T, and set v.sub.1=v.sub.k=root. From block 58 or 60 the logic moves to decision diamond 62. At decision diamond 62, it is determined whether v.sub.1 equals v.sub.i. It is likewise determined whether v.sub.k equals v.sub.j. If v.sub.i does not equal v.sub.i the logic moves to block 64 to add the subset S.sub.1,i to T, remove from T all descendants of v, and make v a leaf. Likewise, if v.sub.k does not equal v.sub.j the logic moves to block 64 to add the subset S.sub.k,j to T, remove from T all descendants of v, and make v a leaf. From block 64 or from decision diamond 62 when no inequality is determined, the logic loops back to block 56. (Fig. 8, Fig. 9, ¶64-¶67).
Jun et al. (WIPO PUB. WO 2014/028039) discloses,  identifying a first node in a metadata tree of a patient that corresponds to an encrypted electronic health record in an encrypted data store and preventing a portion of the first node from being decrypted with a node key of a first healthcare participant in response to a second node of the metadata tree including key rotation information that indicates that the node key has been revoked by a second healthcare participant. (Abstract). Metadata store 26 stores a metadata tree journal (e.g., metadata tree journal 60 shown in Figure 2) for each patient that was generated and provided by one or more authorized participant systems 30. Metadata store 26 implements a journaiing mechanism to provide a storage framework for the metadata tree journals, where the journaiing mechanism is append-only and immutable. As will be described in additional detail below, each metadata tree journal may be used by a participant system 30 to reconstruct a metadata tree (e.g., metadata tree 70 shown in Figure 2) of a corresponding patient that provides a mapping to the EHRs of the patient in encrypted data store 24. Figure 2 is a block diagram illustrating one example of metadata tree journal 60 and encrypted electronic health records 80 in encrypted data store 24. Metadata tree journal 60 includes nodes 62, where nodes 62 include committed nodes 72, 74, and 76 and uncommitted nodes 79. Committed nodes 72, 74, and 76 collectively form metadata tree 70, which may be reconstructed by a participant system 30. Metadata tree 70 represents a hierarchical tree structure with a root node 72, any number of intermediate nodes 74, and a leaf node 76 for a corresponding encrypted EHR 80. Root node 72 may include information that identifies the patient, intermediate nodes 74 represent logical groupings of EHRs 80 (e.g., by provider or by categories of patient information such as treatment conditions), and leaf nodes 76 include a reference 78 to a corresponding encrypted EHR 80 in encrypted data store 24. References 78 are used by participant systems 30 to access encrypted EHRs 80 in encrypted data store 24. (Fig. 2, ¶25-¶26).
However, none of the art teaches claimed limitations.

Referring to Claims 6, 13 and 20:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Don teaches,
The one or more non-transitory computer-readable media of claim 1, the operations further comprising: 
receiving, responsive to publishing the ciphertext in the publish-subscribe network, a message indicating that the ciphertext is accessible to a revoked subscriber not indicated in the revocation record; (Page-4, Linea 21-26 “if the attribute change, a new subscriber joins a certain attribute group or with a subscriber loses some attribute that is exiting the attribute group, the user will report the event to the trusted authority”, i.e. subscriber loses attributes indicate that the subscriber is revoked subscriber and this subscriber is not included in the revoked list) and 
responsive to the message indicating that the revocation record is accessible to a revoked subscriber, re-encrypting the payload to obtain an updated ciphertext that is not accessible to the revoked subscriber. (Page-4, Lines 26-39, “and share the new attribute group key, and then re-encrypting data by the key”, “when the attribute is changed, the cloud server firstly update the group key attribute, then the publisher then sent the new data after the attribute change, by using the updated attribute group key encryption ciphertext for all Gy belongs to G”, i.e. re-encrypts the data that is not accessible by revoked subscriber). 

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above

Regarding Claim 20, rejection of Claim 15 is included and Claim 20 is rejected with the same rationale as applied against Claim 6 above

Referring to Claims 7 and 14:
Regarding Claim 7, rejection of Claim 1 is included and for the same motivation Don teaches,
The one or more non-transitory computer-readable media of claim 1, the encryption policy further requiring one or more ABE keys that excludes at least one of the non-revoked subscribers. (Page-4, Lines 42-44, “as long as they are not revoked and satisfies the access policy attribute group, it can sends a request at any time to receive attribute group key for decryption”, i.e. non-revoked subscriber is able to access attribute group key based on policy indicates that ABE key excludes one non-revoked subscriber).
Regarding Claim 14, rejection of Claim 8 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above

  Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 108989026A, hereinafter “Dong”), and further in view of Lotspiech et al. (US PGPUB. # US 2008/0192939, hereinafter “Lotspiech”), and further in view of Jun et al. (WIPO PUB. # WO 2014/028039, hereinafter “Jun”).

Referring to Claims 5, 12 and 19:
Regarding Claim 5, rejection of Claim 1 is included and combination of Don and Lotspiech does not teach explicitly,
The one or more non-transitory computer-readable media of claim 1, the operations further comprising: 
subscribing to a revocation channel in the publish-subscribe network; 
receiving, via the revocation channel, an instruction to revoke a particular subscriber in the plurality of subscribers; and 
updating the revocation record to identify the particular subscriber as revoked.
However, Jun teaches,
The one or more non-transitory computer-readable media of claim 1, the operations further comprising: 
subscribing to a revocation channel in the publish-subscribe network; (Fig. 1A (22, 26, 30(1), 30(2), 30(3), ¶23, “a set of healthcare participant systems 30(1 )-30(m) where m is an integer that is greater than or equal to two”, Fig. 2, ¶25-¶26, i.e. Examiner submits that participants 30(1), 30(2), 30(3) subscribed to received meta data (revocation channel)).
receiving, via the revocation channel, an instruction to revoke a particular subscriber in the plurality of subscribers; (¶68, “A participant revokes access by rotating the node keys and embedding revocation information into corresponding nodes of the metadata tree”, ¶89, “To revoke access of other participants to a subtree of metadata tree 70, data access adapter 32 embeds key revocation information into metadata tree 70 by updating key rotation information 98 in a parent node 74 of the subtree (e.g., by adding a hash of the revoked node key to key rotation information 98) and adding a revocation node 76 (i.e., a node with type 98 set to key revocation) under the parent node 74”, i.e. instruction is received to revoke a subscriber) and 
updating the revocation record to identify the particular subscriber as revoked. (¶89, “Data access adapter 32 uses functions 171 and 175-178 shown in Figure 9 and described above to update a metadata tree journal 80 with the updated parent node 74 and the revocation node 78 and commit the updated metadata tree 70(/V+1 ) or 70”, i.e. record is updated).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Jun with the invention of Dong in view of Lotspiech.
Dong in view of Lotspiech teaches, generating a binary tree data structure representing plurality of leaf nodes as subscriber and assigning attribute-based key to the subscriber and determining non-revoked subscribers and providing encrypted data that is not accessible by the revoked subscribers. Jun teaches, updating revocation list based on received revocation information. Therefore, it would have been obvious to have updating revocation list based on received revocation information of Jun into the teachings of Dong in view of Lotspiech so a revoked user cannot access confidential information. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12, rejection of Claim 8 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above

Regarding Claim 19, rejection of Claim 15 is included and Claim 19 is rejected with the same rationale as applied against Claim 5 above

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Eldefrawy et el. (US PGPUB. # US 2022/0052835) discloses, a method for selectively sharing of portion of unstructured data containers/documents based on security attributes or policies used to encrypt/decrypt data within the unstructured data containers using standard encryption schemes are provided herein. In some embodiments, a system includes a key generation authority to generate encryption keys based on a selected cryptographic security scheme and one or more security attributes or security policies; an encryption service to selectively encrypt one or more data subgroups using the one or more public keys and based on one or more security attributes or security policies assigned to the one or more data subgroups with the unstructured data containers; and a decryption service to decrypt the one or more data subgroups within unstructured data containers using the one or more secret keys and the one or more public keys.
Du, Huabing (US PAT. # US 10,931,651) discloses a data encryption device obtains at least one piece of data to be encrypted. The data encryption device calculates, for each particular piece of data of the at least one piece of data, a data-specific key corresponding to the particular piece of data, the data-specific key being calculated based on a prestored root key and a data identifier of the particular piece of data using a one-way function, where the one-way function is such that the root key is not uniquely derivable from the data-specific key using the one-way function. The data encryption device generates encrypted data corresponding to the particular piece of data by encrypting the particular piece of data using the data-specific key corresponding to the piece of data.
Jiang et al. (CN 107566386) discloses, an attribute-based encryption method can be revoked by trusted certification authority for the system to generate a master public key and a master key, the user attribute to be registered for verification to generate the corresponding private key after the attribute corresponding to each attribute of data to be transmitted to the management server. data management server for each user to generate corresponding binary KEK, group key distribution, re-encrypting the cipher text after encrypting the data owner, sends it to the user after receiving the data request of the user, if trusted certification authority receives the user attribute group requested to be updated, it can update the user attribute group, the user list and sends the updated notification to the data management server, which is operated by the key update of user attribute group. when and only when the user is not withdrawn from the attribute group, and is given the authority can decrypt. The invention not only realizes the flexible expression of access policy, and has good expansibility and practicability, ensuring the encrypted data of front and back safety.
GAO et al. (CN 105592100) discloses, a government cloud access control method based on encryption attribute of all attributes of the central authority determination system, authorization or cancelling the attribute authority management authority authentication administrative staff; accepting registration of the administrative staff in the managed by the attribute authority and authority private key and is in charge of administrative personnel attribute revocation by cloud server storing data and when user sends data request to decrypt the ciphertext half; according to the classification by the data uploading file, setting access control strategy; after signing the encrypted file and uploading the data access request by the access user sends, and finally decrypts the ciphertext. The attribute encryption scheme of the invention reduces the burden of user attribute and the updated ciphertext in the past attribute encryption, by controlling the user obtained the trapdoor information, under the condition of not changing the ciphertext attributes the user; the invention uses the signature and attribute encryption scheme based on identity so as to secure authentication and access control of the user.
Amendola et al. (US PGPUB. # US 2911/0320809) discloses, a method for key revocation in an attribute-based encryption scheme is provided herein. Prior to operation, a key management service performs a randomized setup algorithm resulting in the generation of public parameters and the key management service's master secret, MK. During operation, the key management service is provided with verified user attribute information. The key management service creates keys for users based on their list of attributes. The keys can then be used to decode appropriate ciphertext. During the key creation, each attribute is associated with a particular text string. As attributes are revoked, the text string is updated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498